Motion by appellant for a "stay and bail pending appeal,” denied. Motion by appellant to place appeal on the calendar for the January Term, instead of the February Term, denied, On the court’s own motion, the decision handed down October 23, 1961, is amended by striking out the designation of counsel to prosecute the appeal. In view of defendant’s recent letter to the court to the effect that he will prosecute his appeal personally, new counsel has not been assigned. Ughetta, Acting P. J,, Christ, Pette and Brennan, JJ., concur.